Citation Nr: 1815076	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  04-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance pursuant to 38 U.S.C. § 1114 (l).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to service connection for a heart disability, to include hypertension.
8.  Entitlement to service connection for a liver condition. 

9.  Entitlement to service connection for a low back disability. 

10.  Entitlement to service connection for a cervical spine disability. 

11.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied a compensable rating for bilateral hearing loss and increased ratings in excess of 20 percent for diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  Additionally, the RO denied to reopen the claims of entitlement to service connection for a heart disability and a liver condition and denied entitlement to service connection for a low back disability, cervical spine disability, and sleep apnea.

In September 2017, the Board, in pertinent part, remanded the Veteran's claims to schedule him for a Board hearing.  

In November 2017, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that the November 2017 Board hearing transcript reflects that the claims on appeal includes (in addition to the claims listed on the title page) entitlement to service connection for dermatological disability, entitlement to service connection for lung damage, and entitlement to service connection for pneumonia.  However, these claims were previously addressed and denied in the September 2017 Board decision.  The Board decision as to those issues was final on the date stamped on the face of the decision, and those issues are therefore not before the Board at this time.  38 C.F.R. § 20.1100(a) (2017).

During the pendency of the appeal for the increased rating claims, the Veteran has asserted that he is unable to obtain substantially gainfully employment due to his service-connected disabilities.  See, e.g., Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated in August 2009 and January 2014.  Notably in July 2012, the RO denied entitlement to a TDIU.  However, the issue of entitlement to a TDIU is part and parcel of the increased rating claims when the Veteran seeks the highest rating and there is evidence of unemployability due to the disability for which a higher rating is being sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Similar to a TDIU claim, a SMC claim is also part and parcel of an increased rating claim, when such a claim is raised by the record.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim").  In this case, in July 2014, February 2016, and January 2017 rating decisions, the RO denied entitlement to SMC based on aid attendance.  Although the Veteran did not submit a notice of disagreement (NOD) as to rating decisions noted above that denied entitlement to SMC based on aid attendance, the increased rating claims on appeal and the medical evidence of record raises the issue of entitlement to SMC based on aid and attendance and; thus, the claim has been added to the instant appeal.  VA has a duty to maximize benefits and policy to consider entitlement to SMC where applicable.  Bradley v. Peake, 22 Vet. App. 280 (2008).

As to characterization of the claims of entitlement to service connection for a heart disability and a liver condition, in an August 2006 rating decision, the RO denied the claims of entitlement to service connection for a heart disability and a liver condition.  In September 2006, the Veteran submitted a NOD and in February 2008 a statement of the case was issued.  Thereafter, in a March 2008 the Veteran submitted documents, which included congressional inquiries of the status of the Veteran's appeal with respect to the claims of entitlement to service connection for a heart disability and liver condition.  In the Veteran's and his representative's June 2008 statements, the Veteran indicated that the documents that were submitted in March 2008 were in lieu of a VA Form 9 (substantive appeal).  The Board construes the March 2008 documents as a timely substantive appeal as to the issues of entitlement to service connection for a heart disability and entitlement to service connection for a liver condition, and thus, has characterized the issues accordingly on the title page.  See 38 C.F.R. § 20.202; Evans v. Shinseki, 25 Vet. App. 7, superseding 24 Vet. App. 292 (2011) (with regard to substantive appeals, under 38 C.F.R. § 20.202, the Board is required to construe arguments "in a liberal manner for purposes of determining whether they raise issues on appeal").

The issues of service connection for a heart disability; service connection for a liver condition; service connection for a low back disability; service connection for a cervical spine disability; and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was no worse than a level II hearing impairment in each ear. 

2.  The Veteran's diabetes mellitus has not required regulation of activities.

3.  The Veteran's symptoms of the peripheral neuropathy of the right lower extremity more closely approximate moderate, and not moderately severe, incomplete paralysis of the sciatic nerve.

4.  The Veteran's symptoms of the peripheral neuropathy of the left lower extremity more closely approximate moderate, and not moderately severe, incomplete paralysis of the sciatic nerve.

5.  The evidence is at least evenly balanced as to whether the Veteran requires assistance in accomplishing the activities of daily living and is unable to protect himself from the hazards and dangers of his daily environment due to his service-connected disabilities.

6.  As SMC based on the need for aid and attendance is being awarded, the issue of entitlement to a TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, DC 7913 (2017).

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2017).

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.124a, DC 8520.

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for SMC based on the need for aid and attendance are met.  38 U.S.C. §§ 1114 (l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).

6.  Entitlement to a TDIU is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."





II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

A.  Bilateral Hearing Loss

The Veteran seeks entitlement to a compensable rating for bilateral hearing loss. 

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85; Table VI; and Table VII (also DC 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2017).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2017).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination, a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

In an April 2012 VA audiology consultation, the Veteran reported that he has difficulty understanding soft spoken individuals in conversation and in the presence noise.  Audiometric testing revealed the following pure tone thresholds, in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
50
38
LEFT
35
45
40
45
41

Speech recognition ability was measured at 86 percent in right ear and 90 percent in the left ear.

This translates to level II hearing impairment in the right ear and level II hearing impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  Intersecting level II and level II under Table VII results in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.

Accordingly, the Board finds that the evidence of record demonstrates the Veteran's bilateral hearing loss warrants no more than a noncompensable rating.  38 C.F.R. §§ 4.7, 4.385 (2017).

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Based on the application of the criteria to the audiometric findings above, the Board finds that the record presents no basis for assignment of a compensable disability rating for the Veteran's bilateral hearing loss.

In addition, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As to the fact in this case, during the April 2012 VA examination, the Veteran reported difficulty understanding soft spoken individuals in conversation and in the presence of noise.  This was sufficient to comply with Martinak.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, given the mechanical method in which ratings for hearing loss are derived, that doctrine is not applicable.  See 38 U.S.C.§ 5107 (b); 38 C.F.R. §§ 3.102, 41.3; Gilbert,1 Vet. App. at 55-56.

B.  Diabetes Mellitus

The Veteran seeks entitlement to an increased rating in excess of 20 percent for his diabetes mellitus.  Diabetes mellitus is rated pursuant to DC 7913.

Under DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet; or, hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id.  at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id.  at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

Turning to the pertinent evidence of record, a VA November 2010 treatment report indicates that the Veteran's diabetes mellitus is controlled with insulin. 

In a June 2011 private examination report, the physician indicated that the Veteran's diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  Furthermore, the physician indicated that the Veteran currently has no complications that are directly due to diabetes mellitus and that an increase in activity would be beneficial for the Veteran. 

In an October 2011 VA examination report, the VA examiner indicated that the Veteran's diabetes mellitus requires oral hypoglycemic agents and insulin injections.  The examiner noted that the Veteran does not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran has not been hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  Although the examiner found that the Veteran's peripheral neuropathy and diabetic nephropathy is caused by his diabetes mellitus, the examiner indicated that the Veteran currently does not have diabetic nephropathy, as lab resulted in April 2011 only show elevated microalbuminuria; however his creatinine was in normal limits.  The examiner concluded that the Veteran's diabetes mellitus does not impact his ability to work. 

In an April 2015 VA treatment report, the VA treatment provider indicated that the Veteran's diabetes mellitus requires insulin and oral medications. 

In a November 2015 VA examination report, for aid and attendance or housebound purposes, the examiner indicated that the Veteran's diabetes mellitus requires insulin. 

The Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  

The evidence reflects that the Veteran's diabetes requires insulin, oral medication, and a restricted diet.  In this case, there is no evidence of "avoidance of strenuous occupational and recreational activities."  In fact, in a June 2011 VA private examination report, the private physician indicated that an increase in activity would be beneficial for the Veteran.  

In sum, the Veteran's diabetes mellitus does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  

As the higher ratings all require regulation of activities, and there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider twice per month, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes mellitus throughout the appeal.  The benefit of the doubt doctrine is thus not for application in this regard.  38 U.S.C.§ 5107 (b); 38 C.F.R. § 4.3.

C.  Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right and left lower extremities are currently rated, separately, 20 percent disabling under 38 C.F.R. § 4.124a, DC 8520 (paralysis of sciatic nerve).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code).  To this end, the Board finds that the Veteran's peripheral neuropathy of the right and left lower extremities are appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as the examination and treatment records document the Veteran's complaints of peripheral neuropathy of the right and left lower extremities symptoms consists of numbness, tingling, and pain in his legs and feet.  All of these symptoms are consistent with the diagnostic code with DC 8520.  (This diagnostic code deals with the nerves affected by the Veteran's sciatic nerve).  The Board therefore concludes that DC 8520 is most appropriate for the Veteran's peripheral neuropathy of the right and left lower extremities.

Under DC 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8520 (2015).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2017).

In March 2011, the Veteran was afforded an examination.  Upon physical evaluation, sensory examination revealed reduced sensations in the lower extremities.  The examiner indicated that the Veteran had normal power and coordination in his right and left lower extremities.  There was no muscle atrophy, involuntary movements, or tremors the lower extremities.  The examiner indicated that the Veteran was able to walk across the room on his toes, heels, and tandem.  The examiner diagnosed diabetic bilateral peripheral neuropathy of the lower extremities

In a May 2013 VA treatment visit, the Veteran reported burning and numbness in his feet. 

During the November 2017 Board hearing, the Veteran testified that he has bilateral numbness and swelling in his lower extremities. 

The Board finds that entitlement to increased ratings in excess of 20 percent for peripheral neuropathy of the right extremity and peripheral neuropathy of the left lower extremity are not warranted.  

The Veteran's symptoms of the peripheral neuropathy of the right and left lower extremities more nearly approximate moderate, as his symptoms manifested by bilateral numbness and swelling in his lower extremities.

The Board finds the Veteran's symptoms of peripheral neuropathy of the right and left lower extremities do not more nearly approximate "moderately severe."  To this end, the evidence demonstrates that the symptomatology associated with the Veteran's peripheral neuropathy of the right and left lower extremities has manifested by numbness, burning, with reduced sensory impairments.  However, the March 2011 VA examination indicated that there was functional impairment such as muscle wasting, atrophy, weakness, or tremors in lower extremities.  

In sum, increased ratings in excess of 20 percent are not warranted for the service-connected peripheral neuropathy of the right and left lower extremities under DC 8520.  The benefit of the doubt doctrine is thus not for application in this regard.  38 U.S.C.§ 5107 (b); 38 C.F.R. § 4.3.

III.  SMC

The Veteran seeks an award of SMC benefits based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C. § 1114 (l).

As the outset, the Veteran is in receipt of SMC based on being housebound as set forth under 38 U.S.C. § 1114 (s).

A veteran may receive SMC either by reason of being housebound or based on the need for regular aid and attendance, but in most cases may not receive both simultaneously.  That is, regular aid and attendance set forth under 38 U.S.C. § 1114 (l) is the greater monetary award.  

SMC on a higher level under 38 U.S.C. § 1114 (l) and 38 C.F.R. § 3.350 (b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350 (a)(2)(i), 4.63. 

The following will be accorded consideration in determining the need for regular aid and attendance of another person: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a).

Bedridden, i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination. The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).

The Board notes that evidence of record does not reveal anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); or that the Veteran being permanently bedridden.  See 38 U.S.C. § 1114 (l), 38 C.F.R. § 3.350 (b).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224   (1996) (providing that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a).

The Veteran is in receipt of service connection for PTSD with major depressive disorder (rated 100 percent disabling); diabetes mellitus with microalbuminuria (rated 20 percent disabling); peripheral neuropathy of the right lower extremity (rated 20 percent disabling); peripheral neuropathy of the left lower extremity (rated 20 percent disabling); tinnitus (rated 10 percent disabling); and bilateral hearing loss (rated noncompensable).

In a February 2013 aid and attendance or housebound examination report, the examiner opined that the Veteran requires the assistance of the others for bathing and other hygiene needs, because he frequently falls.  The examiner indicated that the Veteran's osteoarthritis, pain, and diabetes mellitus restrict his activities and functions, such as his ability to get in and out of the tub and to feed himself.   Furthermore, the examiner indicated that the Veteran's upper and lower disabilities (such as right shoulder, right leg weakness, and bilateral knee pain) restrict his ability do certain tasks, (such as feeding himself) and limits his mobility.  The examiner documented the Veteran's osteoarthritis, back pain, sleep apnea, diabetes mellitus, and bipolar as the diagnoses that require assistance.

In an August 2015 aid and attendance or housebound examination report, the examiner opined that the Veteran requires the assistance of others for bathing and for other hygiene needs.  The examiner explained that the Veteran losses his balance and is unsteady; thus, he requires assistance while bathing, as he falls frequently and has incurred injuries.  The examiner also indicated that the Veteran is unable to prepare his own meals; his spouse prepares his meals for him.  He is unable to stand for prolonged periods of time.  The examiner also indicated that the Veteran requires medication management, as he has a history of forgetting to take his medication.  The examiner documented the Veteran's osteoarthritis, back pain, sleep apnea, diabetes mellitus, pain disorder, and bipolar disorder as the diagnoses that require assistance.

In December 2015 aid and attendance or housebound examination report, the examiner indicated that the Veteran's spouse attends to all of the Veteran's "functions," such as bathing.  The examiner indicated that the Veteran experiences moderate short term memory impairment, he has lack of coordination in his bilateral lower extremities, and he is only able to walk a few hundred yards without the assistance of another.  Additionally, the examiner indicated that he requires the need for ambulation, such as cane.  The examiner stated that because of the Veteran's service-connected diabetes mellitus, he experiences balancing issues and falls.  The examiner concluded that he was unable to determine whether the Veteran requires aid and attendance due to his service-connected PTSD, as the examiner was not a specialist trained in mental health.

In an October 2016 examination for housebound status or permanent need for regular aid and attendance report, an examiner opined that the Veteran requires the assistance of others for bathing and for other hygiene needs, due to his back pain and osteoarthritis.  The examiner also indicated that the Veteran is unable to stand for prolonged periods of time and thus is unable to prepare meals for himself.  The examiner stated that the Veteran's back pain and sciatic pain restricts his mobility of the spine, trunk, and neck.  The examiner documented the Veteran's osteoarthritis, back pain, syncope, PTSD, knee arthralgia, and bipolar disorder as the diagnoses that require assistance.

During the November 2017 Board hearing, the Veteran provided testimony indicating that he has incapacity, due to his service-connected disabilities, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Specifically, the Veteran testified that he experiences numbness and swelling in his legs, due to his service-connected peripheral neuropathy of the bilateral lower extremities, which causes him to regularly lose balance and fall.  The Veteran stated that because of his unsteadiness, weakness, incoordination, and frequent falls he requires daily care.  He explained that he requires daily care for bathing and using the restroom.  He stated that he requires the use of a walker and a wheelchair for assistance.  However, the Veteran stated that even with the assistance of his wheel chair or walker, he is unable to protect himself from hazards, as he has fallen on his face due to his peripheral neuropathy of the bilateral lower extremities.  Moreover, the Veteran indicated that he is fearful that, without the assistance of another, he would fall and would be unable to get up off the floor on his own.

The Veteran's VA treatment records show that the Veteran is at high risk of falling.  See VA treatment record dated April 2015.  In fact, during an April 2015 VA treatment visit, the Veteran's treatment provider stated that "[t]he [Veteran] is at high risk of falling, and has in fact been fallen down.  He claimed to have fallen down twice in the last 6 months."  The treatment provider indicated that the Veteran's blood sugar may have reduced due to his prescribed insulin for his service-connected diabetes mellitus.  

The Board finds that SMC based on the need for aid and attendance pursuant to 38 U.S.C. § 1114 (l) is warranted.

To this end, the examination reports and the Veteran's statements establish that he requires the assistance of others for bathing, other hygiene needs, and fixing meal, mainly due to his unsteadiness and loss of balance.  Indeed, all of the examiners of record agreed that the Veteran requires the assistance of another for his daily "functions" such as hygiene needs and fixing meals.  Moreover, the evidence also shows that the Veteran frequently falls because of his unsteadiness and loss of balance.  The Veteran has testified that because of his unsteadiness and loss of balance, and frequent falls he is unable to protect himself from dangers in his environment.  He explained that he is fearful that without the assistance of another, if he would fall, he would not be able to get up off the floor on his own.  The evidence also establishes that the Veteran is service-connected for diabetes mellitus and peripheral neuropathy of the lower extremities.  Notably, the December 2015 examiner stated the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the lower extremities are the cause of his incoordination and frequent falls.  And, the April 2015 VA treatment provider indicated that the Veteran was at high risk for falling and had recently fallen possibly due to the Veteran's service-connected diabetes mellitus.  Moreover, the December 2015 examiner indicated that the Veteran has moderate short term memory impairment and the August 2015 examiner found that the Veteran requires medication management, as he forgets to take his medication.  To this end, the Veteran is service-connected for PTSD, in which symptoms of memory impairment may be attributable to his PTSD. 

Also, the examinations of record also reflect that the Veteran requires aid and attendance of another due to service-connected disabilities and non-service-connected disabilities; however, none of the examiners differentiated between the Veteran's impairments caused by service-connected disabilities and non-service connected disabilities.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  

The Board finds that the evidence demonstrates that the Veteran meets the criteria for SMC based on the need for aid and attendance because of inability to keep himself ordinarily clean and presentable and that his mental and physical incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See Turco, 9 Vet. App. 224  (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all). Simply stated, it does not appear the Veteran would be able to take care of himself without the regular assistance of another.  The Board finds that the examinations reports and the Veteran's testimony corroborate that the severity of the Veteran's service-connected disabilities would necessitate the regular aid and attendance of another for many activities of daily living.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to this benefit is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lastly, as indicated above, the Veteran is in receipt of SMC on account of being housebound; however, the Board, herein, awards entitlement to SMC based on the need for aid and attendance pursuant to 38 U.S.C. § 1114 (l) as it is the greater benefit.  There is an exception to this rule where the Veteran could be entitled to both aid and attendance and housebound benefits if the disabilities which render the Veteran eligible for aid and attendance are separate and distinct from those which entitle him to housebound benefits.  In the present case, the Veteran's service-connected disabilities which cause him to require the aid and attendance of another would also apply to any potential housebound benefits.


V.  TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

In this case, the Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected PTSD, diabetes mellitus, and peripheral neuropathy of the lower extremities.  See, e.g., Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated in January 2014.

As indicated above, the Veteran is in receipt of a 100 percent rating for his service-connected PTSD.  

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. §  1114 (s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.

However, in this case, the Board herein awarded SMC based on the need for regular aid and attendance pursuant to 38 U.S.C. § 1114 (l).  Therefore, the question of entitlement to SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114 (l) is greater than SMC at the housebound rate.  Compare 38 U.S.C.A. § 1114 (l) with 38 C.F.R. § 1114 (s).  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.

The Board has considered the Veteran's increased rating claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, is denied. 

Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to SMC based on the need for aid and attendance pursuant to 38 U.S.C. § 1114 (l) is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal as to the issue of entitlement to a TDIU is dismissed.
REMAND

Low Back and Cervical Spine

The Veteran seeks service connection for low back and cervical spine disabilities, which he relates to his combat service in the demilitarized zone (DMZ) in Korea, to include a reported gunshot wound to the back. 
The Veteran's service personnel records confirm that he served in Korea from May 1969 to March 1970, as a Forward Observer in Company A, 1st Battalion, 38th Infantry, 2nd Infantry Division.  His service treatment records, to include separation examination and report of medical history are negative for back problems.  Post-service treatment record show current diagnose of lordosis, degenerative disc disease, and degenerative changes with disc space narrowing at C5-6.  See, e.g., VA examination report dated March 2011.  To this end, there is no opinion of record that addresses the etiology of the Veteran's low back and cervical spine disabilities.  Accordingly, the Board finds that a remand is necessary to obtain a VA opinion 

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea, which was initially diagnosed by polysomnography in May 2009.  During a VA examination in March 2011, the Veteran reported shortness of breath during service, and the examiner confirmed the Veteran's current diagnosis of sleep apnea; however, the examiner did not provide an opinion regarding the etiology of the Veteran's current sleep apnea.  Accordingly, the Board finds that upon remand a VA medical opinion is necessary to determine the etiology of the Veteran's sleep apnea.

Hypertension

The Veteran seeks entitlement to service connection for a heart disability, to include hypertension.  Historically, a VA examiner opined that the Veteran's current hypertension is not related to his service-connected diabetes mellitus; however, the examiner failed to address whether the current hypertension is aggravated by the Veteran's current diabetes mellitus as well as whether his hypertension is caused or aggravated by his service-connected PTSD.  Indeed, VA's own statements in connection with its rulemaking authority support an association between PTSD and hypertension.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004). 
In light of the above, the Board finds that upon remand an opinion should be obtained to determine the etiology of the Veteran's heart disability, to include hypertension. 

Liver Condition

The Veteran seeks entitlement to service connection for a liver condition, which he relates to his service-connected diabetes mellitus and/or his in-service exposure to herbicide agent.  

The Veteran's VA treatment records documents his complaints of pain in his liver area.  See VA treatment records dated in June 2004. 

Given the complexity of the Veteran's service-connected disabilities, namely his diabetes mellitus and its associated manifestations, the Board finds that a VA examination is needed to identify any current liver condition and ascertain whether such is related to a service-connected disability or the Veteran's active service, to include his exposure to herbicide agent.


Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred to an appropriate VA physician for an opinion as to the etiology of the Veteran's low back and cervical spine disabilities.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.
The physician should provide an opinion whether it is as least as likely as not (50 percent probability or more) that the Veteran's low back and cervical spine disabilities had its onset in service or is otherwise related to service, or manifested within one year of his separation from service, to include as due to his combat service in the demilitarized zone (DMZ) in Korea and his reported gunshot wound to the back.

The physician must provide reasons for each opinion given. 

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

3.  The claims folder should be referred to an appropriate VA physician for an opinion as to the etiology of the Veteran's sleep apnea.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service or is otherwise related to service, to include exposure to herbicide agent. 

The examiner is to opine as to whether it is at least as likely as not that the Veteran's current sleep apnea is (i) caused or (ii) aggravated by the Veteran's service-connected PTSD or diabetes mellitus

The physician must provide reasons for each opinion given. 

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

4.  The claims folder should be referred to a cardiologist an opinion as to the nature and etiology of the Veteran's heart disability, to include hypertension disability.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should provide an opinion whether it is as least as likely as not (50 percent probability or more) that the Veteran's heart disability, to include hypertension,  had its onset in service or is otherwise related to service, to include exposure to herbicide agent.

The physician should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected PTSD and or diabetes mellitus either (a) caused or (b) aggravated his heart disability, to include hypertension.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering the above opinion, the cardiologist must comment on VA material cited above (Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004)) suggesting an association between PTSD and hypertension.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed liver condition.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  The claims file must be sent to the examiner for review.

The examiner should first identify any liver condition, since approximately the date of the Veteran's service connection claim in March 2006.

Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's liver condition had its onset in service, or any other diagnosed lumbar spine disorder, is otherwise related to service, or is due to his exposure to herbicide agent.

The physician should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected diabetes mellitus either (a) caused or (b) aggravated his liver condition.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

6.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 


Department of Veterans Affairs


